 1                                                               JS-6
 2
 3                                                               1/15/2020
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA

10
11   Young Hee Park                              Case No. 2:19-CV-00879-JAK-PLA
12           Plaintiff,                          JUDGMENT
13         vs.
14
15
     Jorge Arturo Lagos, an individual; Lia L.
     Lagos, an individual; 4L Motors, Inc., a
16   California corporation; and Does 1-10
     inclusive,
17
                  Defendants.
18
19
20
21
22
23
24
25
26
27
28
 1
           Based on a review of Plaintiff’s Application for Default Judgment (Dkt. 22), IT
 2
     IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
 3
               1. Judgment is entered in favor of Plaintiff, Young Hee Park, and against
 4
                  Defendants, Jorge Arturo Lagos, Lia L. Lagos, and 4L Motors, Inc., on
 5
                  Plaintiff’s claim for injunctive relief under the Americans with
 6
                  Disabilities Act. Plaintiff shall recover $2,460 in attorney’s fees and costs.
 7
               2. Plaintiff’s Unruh Act claim is dismissed without prejudice.
 8
           .
 9
10   Dated: January 15, 2020                       __________________
                                               _______________________________
11                                                 Johhn A.
                                                   John  A Kronstadt
                                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
